 



EXHIBIT 10.83
MANUFACTURING AGREEMENT
     THIS MANUFACTURING AGREEMENT (the “Agreement”) is made March 18th, 2008 by
and between COMPAL ELECTRONICS, INC., having its principal place of business at
No. 581, Ruiguang RD., Neihu District, Taipei, Taiwan (“Manufacturer”) and
SYNTAX-BRILLIAN CORPORATION, a California corporation, having its principal
place of business at 20480 East Business Parkway, City of Industry, California
91789, U.S.A. (“Syntax-Brillian”).
     WHEREAS, Manufacturer is a manufacturer of LCD TV and Manufacturer is
willing to supply Syntax-Brillian with such products; and
     WHEREAS, Syntax-Brillian designs the appearance, make and electronics
component contained in the LCDTV; and
     WHEREAS, in the course of performance of this Agreement it is anticipated
that either Party may divulge certain of its confidential, proprietary and trade
secret information (“Trade Secrets”) to the other Party, and the Parties wish to
ensure that all such information be held in confidence and not used by
Manufacturer except as specified in this Agreement;
     NOW, THEREFORE, the parties hereby undertake and make this Agreement.

  1.   DEFINITIONS     1.1   “Parties” shall mean Manufacturer and
Syntax-Brillian.     1.2   “Products” shall mean each product supplied hereunder
by Manufacturer that is listed in, and meets in all respects, the model name,
sizes and specifications contained in the orders by Syntax-Brillian.     1.3  
“Cost Price” shall mean the price at which Manufacturer shall manufacture and
provide the Products to Syntax-Brillian. Cost Price is determined and confirmed
by the Parties when Syntax-Brillian places Purchase Orders for the Products to
Manufacturer as specified on the individual Purchase Order.     1.4   “Delivery
Date” shall mean the date specified by Syntax-Brillian, and acknowledged by the
Manufacturer, in a Purchase Order on which a Product is required to be delivered
by Manufacturer to a destination specified in the Purchase Order.     1.5  
“Effective Date” shall mean the date on which the last of the Parties hereto
executed this Agreement.     1.6   “Intellectual Property Rights” shall mean all
current and future trade secrets, patents and other patent rights, trademarks,
service marks, design rights, registered designs, trade or business names or
sign, copyrights (including rights in computer software) and any and all other
intellectual property or proprietary rights now known or hereafter recognized in
any jurisdiction.

 



--------------------------------------------------------------------------------



 



  1.7   “Purchase Order” shall mean an order for Products that Syntax-Brillion
submits and Manufacturer accepts; all Purchase Orders will be gathered and
controlled by the terms of this Agreement unless otherwise agreed to in writing
by the Parties.     1.8   “Original Materials” shall mean collectively all the
motherboards, resistors, capacitors, IC, accessories, etc. used in the
manufacturing of the Products; “Special Materials” shall mean Original Materials
that have high unit costs, such as display panels, PCBA.     1.9   “OLEVIA”
shall be the trademark of the Products.     2.   RIGHTS AND LIMITS     2.1  
Syntax-Brillian is the developer of the Products and shall be responsible for
providing the specifications and bills of materials to Manufacturer. The package
for the goods is part of the bill of material and therefore controlled by
Syntax-Brillian as any other component on the bill of materials. Syntax-Brillian
shall be responsible for providing requirement forecasts, placing orders for the
Products, providing product warranty, interfacing with customers and performing
after-sale services.     2.2   Manufacturer shall assemble and test the Products
and provide necessary repairs, in accordance with the instructions in the orders
placed by Syntax-Brillian. Pursuant to the instruction of Syntax-Brillian,
Manufacturer shall be responsible for the sourcing and payments for the display
panels and any and all components required to make the Product. Original
Materials and Special Materials shall be used in assembling the Products.    
2.3   The OEM relationship under this Agreement is based upon Syntax-Brillian’s
confidence in Manufacturer’s sophistication and experience in manufacturing.
Without Syntax-Brillion’ s prior written consent, Manufacturer may not assign to
any third party the manufacturing under this Agreement provided that
Manufacturer could assign the manufacturing to its China and Vietnam
subsidiaries.     2.4   Manufacturer shall neither manufacture nor sell the
Olevia-trademarked Products to any third party or for its own accounts. This
shall include any Products that utilize or include any unique designs or tooling
created for the Syntax-Brillian Products.     2.5   The Product and any change
to the Product made in accordance with this Agreement are subject to an
acceptance test by Syntax-Brillian before acceptance. Syntax-Brillian may in its
sole discretion reject any portion of any shipment of Product which is not
conforming with the Specifications. Should such testing indicate a likelihood of
more than a minimal number of failures of the Products delivered to comply with
the warranty provided herein, Syntax-Brillian may, at Manufacturer’s expense,
return the entire Product shipment for further testing by Manufacturer.

2



--------------------------------------------------------------------------------



 



  3.   CONFIDENTIALITY AND DUTY TO PROTECT     3.1   All the contents of this
Agreement, the relevant Purchase Orders, customer lists, business
correspondence, samples, specifications, and circuit testing protocols of the
Products, specifications of electrical parts, other commercial information,
technical documents, and information relating to the manufacturing under this
Agreement are the confidential business information belonging to
Syntax-Brillian. To the extent that Manufacturer holds or otherwise has
knowledge of such confidential information, Manufacturer shall be obligated to
protect its confidentiality and may not provide, transfer or reveal such
information to any third party without the prior written consent of
Syntax-Brillian. Any violation of this clause by the Manufacturer shall be
deemed violation.     3.2   Any technical documents, tooling, equipment,
materials or samples of the Products supplied by Syntax-Brillian to Manufacturer
are properties owned by Syntax-Brillian. Manufacturer shall exercise its best
efforts to protect such properties and, upon any damages to such material or
equipment attributed to Manufacturer’s cause, the Parties shall agree on the
amount of damages to be paid by Manufacturer.     4.   FORECAST AND MINIMUM UNIT
REQUIREMENT     4.1   Syntax-Brillian shall provide Manufacturer with a forecast
and individual purchase orders on its requirements for the next four months.
Such forecasts shall be the basis for Manufacturer to acquire production
materials and facility planning.     4.2   In case current month is called
“month (N)”, Syntax-Brillian will place individual purchase order to
Manufacturer by the following two (2)months (N+1, N+2) for

(FLOW CHART) [p75224p7522401.gif]

      the Products at ex-factory during 20th to 251 of each month. Individual
purchase order shall be divided into weekly delivery base, in addition,
Syntax-Brillian will provide two (2) month-rolling forecast of the Products
(N+3, N+4).     4.3   Syntax-Brillian may cancel or adjust quantity by written
notice to Manufacturer in accordance with the following schedule and subject to
the following percentage quantity limitations.

3



--------------------------------------------------------------------------------



 



              Months for purchase   Syntax-Brillian     Maximum order quantity
which order and forecast   Purchase Obligation     may be adjusted one month
later
N (firm P/O)
    100 %   0%
N+1 (firm P/O)
    100 %   0%
N+2 (firm P/O)
    100 %   +20%, -0%
N+3 (forecast)
    50 %   +50%, -30%
N+4 (forecast)
    30 %   +70%, -50%

  4.4   Purchase obligation quantity during the month N+1 to N+3 cannot be
changed, but shipping quantity of each month should be adjustable by mutual
agreement.     4.5   The right of cancellation as set forth above is exclusive
of “unique parts”. Manufacturer will provide description of the “unique parts”
to Syntax-Brillian, and Manufacturer and Syntax-Brillian will mutually agree
what parts shall be considered “unique parts”. Syntax-Brillian shall remain
fully liable for all the “unique parts” acquired by Manufacturer to fulfill the
forecast quantity. However, Manufacturer shall make reasonable efforts to cancel
the orders of the “unique parts” to Manufacturer ‘s vendor based on the
cancellation by Syntax-Brillian.     5.   PLACING ORDERS     5.1   All orders by
Syntax-Brillian for Products shall be placed in writing on a Purchase Order form
via Internet, electronic mail, facsimile, etc. Each order forms an integral part
of this Agreement.     5.2   All Purchase Orders shall be deemed accepted upon
receipt of a written acknowledgement of such order from the Manufacturer.
Written acknowledgement shall be accepted via Internet, electronic mail,
facsimile.     5.3   Any modification to a Purchase Order shall be made pursuant
to a written Change Order executed by an authorized representative of
Syntax-Brillian. Manufacturer must provide Syntax-Brillian with written
acceptance of a Change Order within five (5) business days of receipt of the
Change Order.     5.4   Syntax-Brillian shall include in its Purchase Order the
model name, description, quantity, unit price, delivery date(s), destination,
price terms, shipping terms, including specific instructions to Manufacturing to
manufacture the Products.     6.   PRICE, PAYMENT TERMS AND PRE-PAYMENT DISCOUNT
    6.1   The Products shall be sold to Syntax-Brillian at the Cost Price, or
any other price agreed in writing by the Parties at the time of acceptance and
confirmation of the Purchase Order by the Manufacturer.

4



--------------------------------------------------------------------------------



 



  6.2   The Cost Price, or other agreed price for the Products, is Incoterms FOB
(Free On Board) which shall include the cost for materials, assembly costs,
projected profit.     6.3   Syntax-Brillian has the right to deduct any units
that were returned to the Manufacturer (RMA units) from the invoice at the due
date.     6.4   The payment terms for any Products shall be T/T in advance or
L/C by Syntax-Brillian or transferred L/C from Syntax-Brillian’s customer backed
up with purchase order from Syntax-Brillian’s customer.     6.5   All sums
payable under this Agreement shall be paid in U. S. Dollars.     7.   DELIVERY
AND SHIPMENT

     Delivery location is subject to Syntax-Brillian’s instruction on the
Purchase Order.

  7.1   In the event the Manufacturer fails to deliver the Products ordered by
Syntax-Brillian by the Delivery Date and such failure attributes to
Manufacturer’s cause, Syntax-Brillian may request Manufacturer to ship the
Products to the location designated in the Purchase Order via air carrier at
Manufacturer’s expense as soon as the Products are available for shipment (refer
to article 16).     7.2   Manufacturer shall not be liable to Syntax-Brillian
for delays caused by force majeure events, as defined in Article 18.1 below.    
8.   INSPECTION AND QUALITY CONTROL     8.1   Syntax-Brillian is entitled to
inspect, at its own costs and by giving ten (10) days prior written notice to
Manufacturer, the finished Products prior to delivery, including spot check
plans, following inspection methodology, etc.     8.2   If defective products
are found in such inspection and Manufacturer is clearly responsible for such
defects, Manufacturer shall identify partial or entire shipment and perform
rework. Manufacturer shall be responsible for all costs incurred in such full
scale inspection or rework.     9.   RESEARCH AND DEVELOPMENT

All Research and Development relating to the Products shall be owned by
Syntax-Brillian. Manufacturer shall not pay any fee incurred in the development
of the Products.

  10.   WARRANTY AND SERVICE

  All Product Warranty, Customer Service and After-sale service shall be
provided by Syntax-Brillian. Manufacturer shall not include this cost in the
calculation of the Cost Price to Syntax-Brillian.

5



--------------------------------------------------------------------------------



 



  However, provided that defect rate of Products far exceeds the defined rate
and it is resulted from the assembled fault of Manufacturer on Products,
Syntax-Brillian will base on the discussion with Manufacturer to return
defective units on a regular base (full containers) back to the Manufacturer for
repair or replacement.     For all RMA units that were received by
Syntax-Brillian from its customers and were returned to the Manufacturer,
Syntax-Brillian will charge some handling fee per unit in accordance with
negotiation of Parties.

  11.   SPARE PARTS     11.1   Syntax-Brillian might purchase the Spare Parts
through Manufacturer, after discontinuance of manufacture of the Products (EOL),
the individual Spare Parts and/or replacement modules supplied previously by
Manufacturer shall supply continually, but the limitation for period in supply
will be specified by negotiation between Syntax-Brillian and Manufacturer with
good faith in discussion.     11.2   Once Manufacturer encounters the problem of
vendor requesting the EOL on their supplied Parts, Manufacturer will request
Syntax-Brillian to place last-buy order for the future carry-on parts
requirement which is subject to this Part.     11.3   Syntax-Brillian shall try
to provide the estimation for future demand quantity of Spare Parts after EOL
and Syntax-Brillian is liable to consume the Spare Parts acquired by
Manufacturer to fulfill the forecast quantity from Syntax-Brillian.     12.  
END OF LIFE (EOL)     12.1   Syntax-Brillian shall give Manufacturer one hundred
and fifty (150) days prior written notice of the end of life of each Product
(including its every sister model), and shall obtain Manufacturer’s attention in
writing by the time of the end of life. And in case of Spare Parts and/or
replacement modules (mentioned in Article 11), Manufacturer shall follow the
same procedure.     12.2   Syntax-Brillian shall have the right to make a last
buy of the Products within thirty (30) days after the agreement of the end of
life, but this purchase order shall not be rescheduled or canceled.     13.  
ROYALTY FEE

  All Royalty Fees shall be borne by Syntax-Brillian. In the event that the
Manufacturer is required to pay any royalties directly, Syntax-Brillian will
reimburse the Manufacturer for such costs. Manufacturer shall not include this
cost in the calculation of the Cost Price to Syntax-Brillian.

  14.   COVENANTS, WARRANTIES AND INDEMNITIES     14.1   Syntax-Brillian
covenants and acknowledges that Manufacturer shall assume no liability
whatsoever with respect to any infringement of third party intellectual

6



--------------------------------------------------------------------------------



 



      property rights caused by Manufacturer’s manufacture, use, sale, offer for
sale, importation or distribution of Syntax-Brillian Products. Syntax-Brillian
shall indemnify, defend and hold harmless Manufacturer, its subsidiaries and
affiliates, and its customers, employees, successors, assigns and other
designees from and against all claims, obligations, litigations, liabilities,
damages, losses, suits, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees) arising out of or in connection with any
claim, suit, or proceeding alleging infringement or misappropriation of patent
or any other intellectual property rights of any third party to the extent that
such claim, suit or proceeding pertains to any of the Products or the use, sale,
distribution or support thereof; provided that (i) Manufacturer promptly
notifies Syntax-Brillian of such action, claim or proceeding;
(ii) Syntax-Brillian shall have the sole right to compromise, settle or defend
any such action, claim or proceeding; and (iii) Manufacturer provides
Syntax-Brillian reasonable assistance at Syntax-Brillian’s request and expense
in the defense of such action, claim or proceeding.     14.2   Manufacturer
represents covenants and warrants to Syntax-Brillian that (a) no prior license
or other agreement to which Manufacturer is a party or is bound is violated by,
or is inconsistent or conflicts with, the rights of Syntax-Brillian or the terms
and conditions of this Agreement; (b) title to the Products shipped or sold to
Syntax-Brillian pursuant to this Agreement will pass to Syntax-Brillian free and
clear of all liens, charges, encumbrances, restrictions or other third party
rights; (c) Products shipped under Purchase Orders pursuant to the Agreement
will be manufactured from new and unused components.     15.   INTELLECTUAL
PROPERTY RIGHTS     15.1   All Intellectual Property Rights relating to the
Products shall be and remain the property of Syntax-Brillian and Manufacturer
based upon their respective ownership rights at the commencement of this
Agreement.     15.2   In the event of termination of this Agreement, both
Parties shall discontinue the use of the other Party’s Intellectual Property
other than for the sale and distribution of the remaining Products.     16.  
PENALTY CLAUSE     16.1   Manufacturer agrees to manufacture and deliver the
Products on or by the due date specified in the Purchase Order issued by
Syntax-Brillian and accepted by Manufacturer. In the event that the Manufacturer
is unable to deliver the Products on a timely basis utilizing its usual
carriers, it shall use all available means to ensure timely delivery to the
destination specified in the Purchase Order, including air freight shippers. All
such additional shipping charges are to be borne by the Manufacturer.     16.2  
In the event that Syntax-Brillian incurs a penalty charge from its channel
customers as a result of a late shipment by the Manufacturer, Syntax-Brillian
will

7



--------------------------------------------------------------------------------



 



      invoice the Manufacturer for any late charge or penalty by presenting
original documents from the channel customer. Manufacturer shall promptly
indemnify Syntax-Brillian for such charges within thirty (30) days of receipt of
written demand from Syntax-Brillian for such indemnification.     16.3  
Manufacturer will be exempt from the penalty charges if there is late incoming
or insufficient supply due to limited allocation of panel maker or if there is a
worldwide shortage on any Special Material as defined in Article 1.     17.  
TERMS OF THIS AGREEMENT     17.1   The term of this Agreement shall be one
(1) year from its Effective Date. If either Party wishes to terminate this
Agreement prior to the current term, such party shall give a written notice to
the other party at least sixty (60) days prior to the expiration of the terms of
this Agreement. Without such notice, the term of this Agreement shall be
automatically extended for another year, except under the following
circumstances: (1) any party hereto has lost its capability to perform this
Agreement due to Force Majeure; (2) any party hereto is under reorganization,
dissolution, order of judgment, merges or has adopted a resolution to merge,
bankrupt, has its main assets sealed, is unable to pay its debts when due, or
has the risk of having its credit rating affected by substantial negative
events; (3) both Parties agree to a cancellation or termination of this
Agreement in good faith.     17.2   If the Delivery Date on Syntax-Brillian’s
final order is after the expiration of the term of this Agreement, the term of
this Agreement shall extend thirty (30) days following the last Delivery Date
and automatically expire thereafter. In the event that Syntax-Brillian provides
a written statement, at least thirty (30) days prior to the expiration of the
terms of this Agreement, stating that it will place no additional orders or will
not renew the agreement, the order immediately preceding such statement shall be
deemed the final order.     18.   MISCELLANEOUS     18.1   Force Majeure:
Neither of the Parties shall be deemed in default of this Agreement to the
extent that performance of its obligations or attempts to cure any breach are
delayed or prevented by reason of a Force Majeure (including without limitation
fires, riots, natural disasters, acts of God or national emergency); provided
that such failure to perform is not caused by the negligence of the
non-performing party and provided that such party gives the other party
reasonable written notice upon discovery and uses all reasonable efforts to
continue to so perform or cure.     18.2   Assignment: No Third Party
Beneficiaries. The rights and liabilities of the Parties shall bind and inure to
the benefit of their respective successors and assigns, provided that
Manufacturer may not assign its rights or delegate its

8



--------------------------------------------------------------------------------



 



      obligations under the Agreement without the prior written consent of
Syntax-Brillian. Any attempted assignment in violation the Section 18.2 shall be
void.     18.3   Severability: If for any reason a court of competent
jurisdiction finds any provision of this Agreement, or portion thereof, to be
unenforceable, that provision of this Agreement shall be enforced to the to the
maximum extent permissible so as to effect the intent of the Parties, and the
remaining provision hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance here from.     18.4   Notices: Any notice required or permitted by
this Agreement shall be sufficient only if in writing and sent by certified
mail, return receipt requested, addressed to the other Party, with a copy
addressed to their Legal Department at the address shown at the beginning of
this Agreement.     18.5   Applicable Law; Venue: This Agreement shall be
governed under the law of the State of California, without regard to California
principles of conflicts of law, as to all matters, including, without
limitation, matters of validity, construction, effect, performance and remedy.
Any legal action to enforce this Agreement shall be brought in the district
courts of Los Angeles County, California or in the United States District Court.
    18.6   Basis of Bargain: Each Party recognizes and agrees that the warranty
disclaimers and liability and remedy limitations in this Agreement are material
bargained for bases of this agreement that are reflected in determining the
consideration to be given by each Party under this Agreement and in the decision
by each Party to enter into this Agreement.     18.7   Entire Agreement: This
Agreement constitutes the whole and only agreement between the Parties relating
to the manufacture and sale of the Products and supersedes and extinguishes any
prior drafts, agreements, undertaking, representations and warranties of any
nature whatsoever, whether oral or written. No amendment to or modification of
this Agreement shall be binding unless in writing and signed by a duly
authorized representative of both Parties. Each Party acknowledges that it has
been advised and has had a fair opportunity to consult with its own attorneys,
accountants and other expert advisors.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
specified to be effective as of the date first written above.

            COMPAL Electronics, Inc.
      By:   /s/ Tim Chou       Name: Tim Chou      Title: S.V.P.    
Date: 4/3/2008        Syntax-Brillian Corporation
      By:   /s/ James Li       Name: James Li      Title: President & CEO    
Date: 3/30/2008    

10